DETAILED ACTION
Claim(s) 1-30 are presented for examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (see remarks pages 9-15 of 16) filed July 19th, 2022 with respect to rejection of claim(s) 1-6, 8-23 and 25-30 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, the Office Action fails to address Applicant's previous arguments regarding: (1) the tune away request in Su fails to disclose or suggest the claimed "scheduling request;" (2) Su fails to disclose or suggest where the scheduling request is "to request a scheduling grant from the first RAT;" and (3) Su fails to disclose or suggest where the sending is "based on the tuning the transceiver from the second frequency to the selected BWP as part of the DSDS."... [Remarks, pages 9-10 of 16].

	In response to applicant's argument that “the Office Action fails to address Applicant's previous arguments”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Regarding Claim 1, the applicant further argued that The citation of Su clearly shows, however, that the UE is "receiving a tune away request," whereas independent claim 1 recites "a method for wireless communication at a User Equipment (UE), comprising:.... sending ... a scheduling request." It is not clear how the receiving of a tune away request disclosed in Su can be said to disclose or suggest the claimed "sending. . . a scheduling request."  [Remarks, page 10 of 16].

Regarding Claims 12, the applicant argued that, Su fails to disclose or suggest at least "tuning . .. a transceiver away from the BWP to a second frequency to communicate, based on a second subscription, with a second RAT," ... In particular, the Office Action clearly asserts that Su discloses "from a first frequency of the first RAT to a second frequency of the first RAT," but not "away from the BWP to a second frequency to communicate, based on a second subscription, with a second RAT," as recited in independent claim 12. [Remarks, page 11 of 16].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,

Su (US 2016/0227547 A1) pg. 5, ¶67 lines 1-19 discloses as follows:

	[0067] ... Where the UE 106 comprises two smart cards 310, the UE 106 may support Dual SIM Dual Active (DSDA) functionality. The DSDA functionality may allow the UE 106 to be simultaneously connected to two networks (and use two different RATs) at the same time. The DSDA functionality may also allow the UE 106 may to simultaneously receive voice calls or data traffic on either phone number. In another embodiment, the UE 106 supports Dual SIM Dual Standby (DSDS) functionality. The DSDS functionality may allow either of the two smart cards 310 in the UE 106 to be on standby waiting for a voice call and/or data connection...

Su fig. 6: Step(s) “602” / “604”, pg. 8, ¶93 lines 1-5; ¶94 lines 1-6 further discloses as follows:

	[0093] As shown, in 602, the UE may determine if a tune away of a first RAT (e.g., for measurement, such as inter-cell measurement, inter-RAT measurement, and/or other measurements) will conflict with a tune away of a second RAT (e.g., for page decoding). The determination of this conflict may occur prior to either of the tune aways, or after one has been started, depending on the situation. For example, in an embodiment that may be particularly applicable to FIG. 6, this determination may occur while the tune away for the first RAT has already started. ...


    PNG
    media_image1.png
    389
    341
    media_image1.png
    Greyscale

	

	[0094] In 604, if the determination of 602 indicates a conflict, then the UE may tune the first radio from a first frequency of the first RAT (e.g., a serving frequency) to a second frequency of the first RAT (e.g., for performing measurement), e.g., instead of to a frequency of the second RAT to perform the tune away operations of the second RAT. In one embodiment, the UE may collect samples, e.g., from a serving base station or neighboring base station of the first RAT.

Su fig. 7A, pgs. 8-9, ¶98 lines 2-15 also discloses:

	[0098] FIGS. 7A and 7B illustrate an exemplary diagram corresponding to one embodiment of the method of FIG. 6. In particular, FIGS. 7A and 7B illustrate a case where the tune away request of the second RAT is received during a tune away operation of the first RAT. In particular, in FIG. 7A the UE ... performs a tune away from for the first RAT from a first frequency (F0, e.g., the serving frequency of the first RAT) to a second frequency (F1, e.g., for inter-cell measurement of the first RAT). A tune away request for the second RAT (e.g., for page decoding) is received while the radio of the UE is tuned to the second frequency (F1). In FIG. 7A, the radio is tuned back to the first frequency of the first RAT (F0) and then tuned to the frequency of the second RAT for the tune away operation (F3). After completing the tune away operation, the radio is tuned back to F0.


    PNG
    media_image2.png
    504
    602
    media_image2.png
    Greyscale




In other words, “Su” teaches: 
send, “based on tuning the transceiver from the second frequency to the selected BWP as part of the DSDS” a scheduling request to the first RAT... by disclosing:     

	While the UE is tuned to the second frequency (F1), a tune away request (i.e. a scheduling request) for the second RAT is performed by the UE to tune back to the first frequency of the first RAT (F0) and then tune to the frequency of the second RAT for the tune away operation (F3).

tuning . .. a transceiver away from the BWP to a second frequency to communicate, based on a second subscription, with a second RAT." by disclosing:      

	The UE determines if a tune away of a first RAT will conflict with a tune away of a second RAT. The determination of this conflict occurs prior to either of the tune aways (i.e. before switching to the different BWP). If the determination of 602 indicates a conflict, then the UE tunes the first radio from a first frequency of the first RAT to a second frequency of the first RAT (i.e. tunes away).


	Therefore a prima facie case of obviousness is established by “Babaei” in view of “Su” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469